 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (the “Amendment”) is entered into
as of September 25, 2018 (the “Effective Date”) by and between Alex Aliksanyan,
an individual (the “Employee”) and Nestbuilder.com Corp., a Nevada corporation
(the “Company”) for the purpose of memorializing an oral amendment to that
certain Employment Agreement dated August 17, 2018, by and between the Company
and the Employee (the “Employment Agreement”), which oral amendment was entered
into on or about August 28, 2018. All capitalized terms used but not defined
herein shall have the respective meanings ascribed to them in the Employment
Agreement. In consideration of the continued employment of Employee by the
Company, the agreements and covenants herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree to
memorialize the oral amendment to the Employment Agreement by executing this
Amendment, and the parties hereto hereby enter into this Amendment, so as to
agree with each other as follows:

 

1. Amendment to Section 5 of Exhibit A. Section 5 of Exhibit A of the Employment
Agreement is hereby deleted in its entirety and the following substituted
therefor:

 

“Section 5. Remuneration

 

(a) Terms and conditions will include a base salary of $36,000 per year.”

 

2. Amendment to Section 6 of Exhibit A. Section 6 of Exhibit A of the Employment
Agreement is hereby deleted in its entirety and the following substituted
therefor:

 

“Section 6. Prior to June 30, 2019, the Company shall adopt an employee stock
option plan or similar plan for compensating, incentivizing, retaining and
attracting employees (the “Plan”). The Executive shall be entitled to receive
equity securities pursuant to the Plan from time to time in the discretion of
the board of directors of the Company.”

 

3. Effect on Employment Agreement. Expect as amended or modified by this
Amendment, the Employment Agreement shall remain in full force and effect in
accordance with its terms, and is hereby ratified and confirmed by the parties
hereto.

 

4. Counterparts. This Amendment may be executed in one or more counterparts each
of which shall for all purposes be deemed an original, and all of such
counterparts, taken together, shall constitute one and the same agreement.
Executed counterparts may be delivered via facsimile or other means of
electronic transmission.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first set forth above.

 

 



“Employee”   “Company”             Nestbuilder.com Corp.,     a Nevada
corporation                 Alex Aliksanyan, an individual   By: Thomas M.
Grbelja    

Its:

 

Chief Financial Officer, Secretary

and Director



 





   

 

 



